414 A.2d 191 (1980)
Ann SANTELLE et al.
v.
MIRIAM HOSPITAL et al.
No. 79-354-A.
Supreme Court of Rhode Island.
March 13, 1980.
Lynch & Coleman, John D. Lynch, Warwick, for plaintiffs.
Roberts, Carroll, Feldstein & Tucker, David W. Carroll, R. Kelly Sheridan, Jr., Hugh L. Moore, Jr., Hinckley, Allen, Salisbury & Parsons, Thomas D. Gidley, Providence, for defendants.

ORDER
This case came before the court on March 4, 1980, on the defendants' motion under Rule 16(g) to affirm the judgment below which dismissed the complaint for failure to file this action for wrongful death within two years after decedent's death. After hearing arguments of counsel and considering plaintiffs' brief, we are of the opinion that in a wrongful death action, the two year period within which the action must be brought constitutes a condition or limitation upon the created right itself and not merely a limitation affecting the remedy. The statute permits of no exception to this requirement. Short v. Flynn, R.I., 374 A.2d 787 (1977); Tillinghast v. Reed, 70 R.I. 259, 38 A.2d 782 (1944). Therefore the motion to affirm the judgment below is hereby granted.